DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            The following lack antecedent basis:  “the heating unit” (claim 1), “the HBBM heating unit” (claim 1), “the heating means unit” (claim 5), “the stirring means” (claim 6), “the flow path” (claim 9). “the coffee grinds” (claim 10), “the stirring profile” (claim 10), “the nature of the HBBM” (claim 10), and “the desired resulting drink” (claim 10; is this the same as the “hot beverage “ recited in the preamble?).             In claim 1, it is not clear what is meant by “grinds heating unit”.  Is this a typo?  Is the heating unit used to roast previously ground coffee?  Does the heating unit also grind the coffee?  Additionally, claim 1 does not appear to provide the parts required to produce a hot beverage which apparently requires brewing (line 5).  In particular, claim 1 does not disclose a brewing unit but only a hot water assembly, heating unit (for roasting?); stirring unit; and control unit.            Claim 3 is confusing in that it is not clear if the HBBM packed capsule is 
           Claim 5 is confusing as to whether or not “RF generator and antenna are considered to be one entity.  If so, the alternatives may be recited as “ohmic element, RF generator with antenna, or hot air flow”.           Claim 9 is confusing in that it is not clear how the cavity is adapted to accommodate the coffee grounds.                                                       Claim Interpretation
3.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
                    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 4, “means adapted to control the pressure of water” is supported in the original specification in view of the use of a value 113 (see paragraph 84).            
                                           Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1, 2, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Havis (U.S. Patent No. 2168797).           Havis discloses a device and method for preparing hot beverages comprising a hot water assembly (Fig. 2, Reservoir 2) adapted to provide water in a determined pressure and temperature (valve 22 opens to the atmosphere wherein same has the capability of regulating the pressure and temperature therein); a heating unit for roasting (roasting chamber 1 with heating element 35) adapted to receive a determined amount of hot beverage base material (HBBM) such as ground coffee (page 1, left column, first paragraph) same being roasted before brewing therein with hot water provided by the hot water assembly; a stirring unit (base 32; see agitator blades 28 in the roasting chamber) for stirring HBBM while housed in the roasting chamber; and a control unit (base 32) for controlling the operation of the hot water unit, heating unit and stirring unit. providing an electric circuit to the rest of the device (e.g. page 2, right column, lines 34-75; page 3, left column, line 42- right column line 15).                      
         In regarding to claims 2 and 8, Havis further discloses a pressure relief valve (21) which opens to the water reservoir for brewing.           Regarding claim 6, the stirring means used in Havis encompasses movement of the coffee grounds by agitator blades (28) during horizontal rolling of the device.  Such is considered to be a mechanical means which induces vibrations of the ground coffee particles during rolling of the device which includes said roaster.         
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.      Claims 7, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Havis (U.S. Patent No. 2168797).                  Regarding claim 10, Havis discloses a method comprising providing a defined amount of HBBM to be roasted into a cavity (within roasting chamber 1) which provides heating and stirring (blades 28);  heating the HBBM to a particular temperature for a particular period of time while providing stirring (the time and temperature inherently employed during the roasting step of Havis (page 2, right column, line 15 – page 3, left column, line 70); brewing the HBBM by providing water a particular temperature and pressure (page 3, left column, line 71 – page 3, right column, line 14); and wherein the  rejected under 35 U.S.C. 103 as being unpatentable over Havis (U.S. Patent No. 2168797) taken together with Hay et al (Published U.S. Application No. 2103/0180406) and Scelza (Published U.S. Application No. 2007/0221067).          Regarding claim 9, although Hay et al discloses a valve 206 used to control the water introduced into the package (considered to be a capsule), same is silent regarding the specific structure of said valve.  However, spring-biased valves which control the flow of water to a brew chamber, said valves opening due to the pressure of heated fluid against same is known as taught, for example, by Scelza (paragraph 53).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have .                 
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
January 14, 2022